Candler. J.
1. Grounds of a motion for a new trial which complain that the verdict is contrary to specified portions of the chai'ge of the court, or to the evidence of a particular witness, are in effect complaints that the verdict is contrary to law and the evidence. Atlanta R. Co. v. Walker, 112 Ga. 725.
2. There was no error in admitting the evidence objected to, as it tended to throw light on the nature of the transaction under investigation.
S. The question upon which the case turned in the court below was whether the transaction under consideration was a sale, passing title to the vendee, or a consignment, the consignor retaining title in himseli. That question was fairly submitted to the jury, who were authorized by the evidence of at least one witness to find, as they did, that the goods were consigned and not sold. Furst v. Commercial Bank, 117 Ga. 472.

Judgment affirmed.


By five Justices.